Citation Nr: 0523348	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04 10-130	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection 
for PTSD.  


FINDING OF FACT

PTSD did not originate in service and is not otherwise 
causally related to the veteran's military service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA 
and implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran VCAA notice in June 
2002 and February 2004.  These letters provided him with 
notice of the evidence needed to support his claim that was 
not on record at the time of the letters, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  These letters satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but it did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the VCAA letters did not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim.  The 
letters requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).  

In Pelegrini II the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this particular case, as indicated, the 
veteran was provided with a VCAA notice in a June 2002 
letter, so prior to the RO's initial decision in August 2002.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II.

With respect to the VCAA letter of June 2002, the veteran was 
requested to respond within 30 days.  The February 2004 VCAA 
letter encouraged him to respond within 60 days, but both 
letters also informed him that he could take up to one year 
to respond without jeopardizing the potential effective date 
for compensation - should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) records, 
and his pertinent personnel records.  Private treatment 
records were also submitted from his social worker (VanDyck).  
In May 2002 and October 2003, the RO sent him PTSD 
Questionnaires requesting additional information relating to 
his PTSD stressors.  In both instances, he responded with 
information too vague for the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to conduct research in an 
attempt to corroborate the events mentioned.  He has not 
indicated that he has any additional relevant information or 
evidence to submit, or which needs to be obtained.  And, 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of the claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Factual Background

The veteran's SMRs are negative for any psychiatric problems.  
They are also negative for any PTSD stressors.  His personnel 
records indicate his military occupation specialty (MOS) was 
a heavy vehicle driver.  He had one tour of duty in the 
Republic of Vietnam from September 1966 to September 1967.  
He did not receive any awards or medals indicative of combat.

Private records from the veteran's social worker (VanDyck) 
indicate he first began treatment in May 1999 after 
separating from his wife.  He was seen at least once a month.  
Records from 1999 and 2000 discuss his divorce and his 
family.  In October 2001, he mentioned that he was a 
different person after Vietnam and had a history of 
nightmares.  A May 2002 letter from his social worker states 
that he presented with signs and symptoms of depression 
related to PTSD, including severe depression, sleep 
disruption nightmares, weight loss, poor concentration and 
memory, irritability, and hypervigilance.  The social worker 
also mentioned that he had nightmares, flashbacks and 
memories of trauma he experienced in Vietnam.  

In May 2002, the veteran filed an informal claim for service 
connection for PTSD, followed by a formal claim in June 2002 
(see VA Form 21-526).  

In a July 2002 response to a PTSD Questionnaire, the veteran 
stated that he returned from Vietnam a "bitter, condemned 
young man" who was met with hatred and disapproval.  He said 
he was plagued with nightmares and was not capable of 
explaining them to his wife.  He also said that his first-
born child died in March 1969, and he blames the child's 
death on his exposure to Agent Orange.  He said he had 
depression, flashbacks, and nightmares that interfered with 
his sleep - he averaged 2 to 3 hours of sleep nightly.  He 
said he dreamt of his lost army buddies left behind in 
Vietnam.  He said he lost 30 pounds after his marriage broke 
up and was suicidal.  He felt unable to control his feelings 
and would have crying spells or periods of irritability (see 
VA Form 21-4138).

In October 2003, the RO sent the veteran a letter requesting 
that he provide more specific information regarding his PTSD 
stressor so that it could be verified with USASCRUR.  He 
filled out a PTSD Questionnaire later that same month.  He 
listed two individuals Plattsburgh, New York, who were killed 
and one individual who stepped on a land mine and lost the 
use of his leg.  He said that his social worker told him he 
had a mental block as he could not remember any of the names 
of anyone in his unit.  He said a convoy from his unit was 
ambushed between Pleiku and Ankhe in the latter part of 1967 
and that several members of his unit were killed.  He said he 
had dreams about being in an ambush or driving his truck over 
a land mine.

Internet research indicates the 669th Transportation Company 
was typically in Phu Tai between 1966 and 1971.  

The RO confirmed that one of the individuals (W.A.) listed by 
the veteran was killed during his service with the Marine 
Corps in Vietnam.  He died in Thua Thien in September 1967.  

VAOPT records indicate the veteran was seen by a social 
worker in August 2003 and spoke about his relationship with 
his ex-wife.  It was noted that he did not report PTSD 
related issues at that time.  In October 2003, he had a 
telephone appointment with Dr. Langner.  He said he was 
depressed and talked about family problems and having 
nightmares of being stabbed.  He was unable to explain where 
the nightmares were coming from, but said that he had been a 
police officer for 20 years.  He said he started having the 
nightmares 1 or 2 years after returning from Vietnam.  A 
November 2003 note indicates he was bitter about his divorce 
and his ex-wife receiving a portion of his retirement.  

A March 2004 letter from the veteran's social worker at the 
VA Medical Center (VAMC) in Albany indicates he was evaluated 
for depression in August 2003.  He reported having 
nightmares, sleep disturbances, instances of agoraphobia, and 
avoided television associated with violence and war.  The 
social worker indicated that he was evaluated by Dr. Langner 
in October 2003 and diagnosed with PTSD based on the 
psychosocial history presented.  He also has thoughts of 
suicide, but no intent or plans.  

In April 2004, the veteran had a telephone appointment with 
Dr. Langner.  He discussed friends and co-workers being 
killed or burned while in Vietnam.  He remembered an incident 
with a young Vietnamese girl.  He complained of suicidal 
ideation, episodes of crying, poor concentration, short term, 
and memory loss.  Later that month, the social worker and Dr. 
Langner noted that the diagnosis was PTSD.  In May 2004, the 
veteran said he had found an old picture of a little girl he 
knew in Vietnam whose parents were killed.  


Governing Statutes and Regulations


Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet App. at 519.  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he 
VCAA simply restated what existed in section 5107 regarding 
the benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)


Legal Analysis

PTSD was diagnosed by a private social worker in a May 2002 
letter, and more recently by a VA social worker and 
psychiatrist in April 2003.  The veteran's medical records 
indicate he first sought treatment for depression after 
separating from his wife in May 1999.  He says, however, that 
he began having nightmares 1 or 2 years after returning from 
Vietnam.  It is noted that these diagnoses of PTSD were based 
on his self-reported history and not a complete review of his 
claims file.  So they do not necessarily establish or 
corroborate the existence of a PTSD stressor in service.  
Moreau v. Brown, 9 Vet. App. at 396.

And while the veteran served in Vietnam, he was a heavy 
vehicle driver with the 669th Transportation Company.  
Moreover, he does not contend that he engaged in combat with 
the enemy nor is there any evidence in his SMRs or personnel 
records otherwise suggesting that he did.  So his lay 
statements describing his stressors in service are not 
sufficient, in and of themselves, to establish his claim for 
PTSD.  Independent corroboration of his alleged stressors is 
needed.  Id.

The VCAA obligates VA to assist the veteran in obtaining 
evidence necessary to support his claim.  But VA's success in 
obtaining relevant evidence is largely dependent on his 
cooperation.  In the case of records requested to corroborate 
a claimed stressful event in service, the claimant must 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records.  38 C.F.R. 
§3.159.  

Here, in a July 2002 response to the RO's request for 
information regarding his stressors, the veteran vaguely 
described his symptoms and how he dreamt of his buddies that 
he left behind.  In October 2003, the RO asked him for more 
specific information - including dates, names and the 
specific details of the events he claimed caused his PTSD.  
He said a convoy in his unit was ambushed in the later part 
of 1967, but he could not provide the specific date.  
Apparently, he was not part of the convoy, and his records 
indicate he returned from Vietnam in September 1967.  
Regardless, in order for the USASCRUR to research an event, 
the date must be narrowed down at least to within a 3-month 
time period (and preferably two).  And, unfortunately, since 
he says he has a mental block with regard to these events, he 
is unable to provide this necessary level of information.

The veteran also listed two individuals from Plattsburgh, New 
York (his hometown), that were killed in Vietnam.  The RO was 
able to confirm that one of these individuals (W.A.) was 
unfortunately killed while the veteran was in Vietnam.  This 
individual, however, was killed in Thua Thien - a different 
area from where the veteran served with the 669th 
Transportation Company.  Furthermore, he does not indicate he 
witnessed or was involved in the incident in which this 
soldier died.  This is also true of the other unconfirmed 
death and injury that were noted on his PTSD Questionnaire.  
In addition, VAOPT records note that he mentioned an incident 
involving a Vietnamese girl.  But again, his descriptions of 
this incident are too vague to enable USASCRUR to research 
it; plus, this type of anecdotal incident is usually 
unverifiable.



For these reasons, the claim for service connection for PTSD 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

ORDER

The claim for service connection for PTSD is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


